Third District Court of Appeal
                                State of Florida

                           Opinion filed August 8, 2018.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D18-1428
                          Lower Tribunal No. 13-28458
                              ________________


                          Michael Roman Wynder,
                                     Petitioner,

                                         vs.

                             The State of Florida,
                                    Respondent.



      A Case of Original Jurisdiction – Belated Appeal.

      Michael Roman Wynder, in proper person.

      Pamela Jo Bondi, Attorney General, for respondent.


Before LAGOA, LOGUE, and SCALES, JJ.

      LAGOA, J.

      Michael Wynder (“Wynder”) filed a petition seeking a belated appeal

pursuant to Florida Rule of Appellate Procedure 9.141. The petition, however,

failed to set forth any facts that constitute the basis for entitlement to a belated
appeal as required by Florida Rule of Appellate Procedure 9.141(c)(4)(F).

Additionally, the petition was not sworn to as required by rule 9.141(c)(4)(F).

Accordingly, we deny the petition as facially insufficient. See Gugelman v. State,

940 So. 2d 503, 504 (Fla. 5th DCA 2006); Abbot v. State, 929 So. 2d 723 (Fla. 5th

DCA 2006). The denial is without prejudice to Wynder filing a properly sworn

petition that complies with Florida Rule of Appellate Procedure 9.141(c)(4).

      Petition for belated appeal denied without prejudice.




                                         2